The decision of the lower Court was affirmed on May 5, 1879, in the following opinion, per
Sharswood, C. J.:
These were attachment executions in the Court below upon a judgment against the New York and Schuylkill Coal Company. The question of the indebtedness of the garnishee's to the defendant in the judgment was essentially a question of fact submitted by the learned judge below to the jury with instructions of which the defendants in error had more right to complain than the plaintiffs. The assignment of error in the verdict, and judgment because the jury did not find what goods and effects if any were in the hands of the garnishees at the time the attachment was executed or afterwards, and the value thereof we think inapplicable' in a ease of this character where the property attached was a debt due by the garnishees. Flanagin vs. Wetherill, 5 Wharton 280; Bonnafon vs. Thompson; 2 Norris 460.
Judgment affirmed.